

116 SRES 788 IS: Recognizing the 20th Anniversary of the Jed Foundation.
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 788IN THE SENATE OF THE UNITED STATESDecember 3, 2020Mr. Schumer (for himself and Mrs. Gillibrand) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the 20th Anniversary of the Jed Foundation.Whereas, 20 years ago, Donna and Phillip Satow set out to launch a blueprint for suicide prevention with the founding of the Jed Foundation;Whereas Donna and Phillip tragically lost their son, Jed, 2 years earlier to suicide;Whereas they recognized the need for a uniform model for suicide prevention on college and university campuses and the need to address the stigma and secrecy associated with mental health in these communities;Whereas campus prevention programs at the time were limited in scope and priority, and the Satows are to be commended for their dedication to mental health and creating the Jed Foundation, a national nonprofit organization, to surmount those hurdles;Whereas, through their passion, vision, and dedication to the Jed Foundation, the Satows have worked tirelessly to transform the way teen and young adult mental health is understood and supported;Whereas, due to the commitment and vision of the Satows, the Jed Foundation is a recognized leader in transforming policies, programs, and systems to protect the mental and emotional health of, and prevent suicide for, teens and young adults;Whereas, through the efforts of the Satows, the Jed Foundation created JED Campus, a program which has helped implement a comprehensive approach to mental health for over 300 colleges and universities representing nearly 3,700,000 students, strengthening their mental health, substance use, and suicide prevention programs;Whereas, in the past 20 years, the Jed Foundation has provided programs and resources that have helped more than 3,000 high schools, colleges, and universities strengthen their mental health safety nets for teens and young adults throughout the Nation;Whereas the Jed Foundation has educated over 10,000 high school, college, university, and other mental health professionals in suicide prevention through various educational initiatives; Whereas the Jed Foundation has partnered with over 1,600 college and universities to utilize the Foundation’s ULifeline.org online resource center to provide students with information about mental health and how to seek help if they are struggling;Whereas the Jed Foundation and the Satow’s vision have continued to address the mental health needs of diverse communities by ensuring that mental health resources are culturally responsive and providing key resources in Spanish for Latinx teens, young adults, and their families;Whereas the Jed Foundation and the Satow’s dedication to mental health has led to in-depth research to help schools and communities more effectively understand and support the mental health of LGBTQ+ teens and young adults;Whereas the Jed Foundation has created a national campaign, Seize the Awkward, to encourage teens and young adults to start a conversation with a friend who may be struggling with mental health issues;Whereas the Jed Foundation’s anonymous mental health self-evaluator has been used by students over 400,000 times to assess their symptoms and receive customized information about how to seek help for their mental health needs;Whereas the Jed Foundation works toward a future where every high school, college, and university has a comprehensive mental health system that supports mental and emotional health and reduces the risk of substance misuse and suicide for teens and young adults;Whereas the Jed Foundation, through the Satow’s vision and commitment, works to equip all teens and young adults with the ability to navigate mental health challenges, to seek and give help, and to emotionally prepare them to enter adulthood and fulfill their potential; andWhereas the Jed Foundation works to have mental health recognized as part of general health and wellness, and to reduce the shame, secrecy, or prejudice often associated with mental health: Now, therefore, be itThat the Senate—(1)recognizes the 20th anniversary of the Jed Foundation;(2)commends Donna and Phillip Satow for their vision, continued commitment, and leadership; and(3)applauds the Jed Foundation for being a leading organization promoting the well-being of students, families, and schools and paving the way for more young people to find the resources and the support they need. 